Title: From John Adams to James Lovell, 4 June 1789
From: Adams, John
To: Lovell, James



My dear Friend—
Newyork June 4th. 1789—

By the last post I was favoured with yours of the twenty first of May. Mr. Duncan I presume has not come on. Neither by his letter or your own am I made acquainted with his Views or the Object of his Wishes—I can only say to him as to all others, that his application must be made to the President and it ought to be in writing. Your testimony in his favr will have weight—I thank you Sir for your blessing. your reason for not writing me, is not a good one—for although I have no spare moments, yet if I Had any; should not judge them the proper moments to read or to answer your Letters—I should devote hours of Business and of Pleasure to that service as I have no kind of animosity or antapithy to the Gentleman whose name you mention: but I know of no merits or pretensions that he has; which Can give him hopes of interfering with your Claim to an Employment long possessed, hardly earned, and faithfully executed—I find the personal service which my office renders indispensable somewhat severe—sitting just in the same place, so many hours of every day, and attending to the Course of proceedings in every Step, as it is something new to me is somewhat injurious to my health: but I hope to get the better of this inconvenience and when habit shall be formed, to find it pleasant: there is in the Senate much more of a National Spirit than you and I have been accustomed to see in Congress and much more apparent Moderation—I wish the motions of both Houses could be accelerated: but in untried Paths so many Obstructions occur, that time and Patience alone can cure them—I wish to know the spirit of the New Govt in Massachusetts. and am not without hopes it will be sufficiently National. I don’t say federal for I think that an improper Word—
I am my dear Sir yr. sincere Friend & Servant

John Adams